Citation Nr: 1605759	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-06 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include supraventricular tachycardia.

2.  Entitlement to an initial compensable disability rating for chronic lateral epicondylitis of the left elbow.

3.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee.
 
4.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee.

5.  Entitlement to an effective date earlier than November 15, 2011 for the award of service connection for instability of the right knee.
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from November 15, 2011 to July 19, 2013.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975, August 1975 to August 1977, and August 1988 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.

In August 2009, the Veteran testified before another Veterans Law Judge (VLJ) on an appeal that remains pending, and in April 2015, the Veteran testified before the undersigned.  Transcripts of the hearing are included in the electronic claims file.  As explained to the Veteran in an October 2015 letter, when two hearings have been held by different VLJs concerning the same issues, the law requires that the Board assign a third VLJ to decide the common issues by way of a panel decision.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  The Veteran was afforded the opportunity for a third hearing on the common issues, defined in the October 2015 letter, but declined in November 2015.  VBMS Entry November 18, 2015; Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Thus, no further hearing will be held, and a number of separate decisions will now be issued.  A panel decision on those issues common to the August 2009 and April 2015 hearings will be issued, as will separate decisions on the issues exclusive to each VLJ.  This decision represents an adjudication of the single issue exclusive to the undersigned, entitlement to an initial compensable disability rating for chronic lateral epicondylitis of the left elbow.  The other issues as shown on the title page were recently perfected by the Veteran, and have been added to the appeal as discussed in the remand below.

With regard to the TDIU claim, in June 2014, the RO awarded a 100 percent rating for a service-connected psychiatric disorder beginning on July 19, 2013, rendering moot the claim for a TDIU beginning on July 19, 2013.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  As the Veteran was also awarded special monthly compensation from July 19, 2013 onward, the concerns of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008) are not present.  However, as the claim for a TDIU was filed on November 15, 2011, the claim has been captioned accordingly on the title page.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the RO issued a statement of the case on the claims for: entitlement to service connection for a heart disorder; entitlement to an initial disability rating in excess of 10 percent for instability of the right knee; entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee; entitlement to an effective date earlier than November 15, 2011 for the award of service connection for instability of the right knee, and; entitlement to a TDIU.  VBMS Entry September 29, 2015.  In response, the Veteran filed a timely VA Form 9 and requested a Board video conference hearing.  VBMS Entry November 4, 2015.  Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014).

Adjudication of the claim for entitlement to an initial compensable disability rating for chronic lateral epicondylitis of the left elbow must be deferred, pending development of the claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the matters of: entitlement to service connection for a heart disorder; entitlement to an initial disability rating in excess of 10 percent for instability of the right knee; entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee; entitlement to an effective date earlier than November 15, 2011 for the award of service connection for instability of the right knee, and; entitlement to a TDIU from November 15, 2011 to July 19, 2013.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




